DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered and are persuasive in part.
Applicant argues that Kuo (US 2021/0202277) does not qualify as prior art based on 35 U.S.C. 102(b)(2)(C).
The Examiner agrees and no longer relies on this disclosure for an art rejection.
Applicant argues that the 70/C0/S(1) combination in Yamamoto does not disclose or suggest an "interface tool" such that "the interface tool is connected to the at least one load port along a first direction through a first interface, the interface tool is connected to a process chamber along a second direction through a second interface, the second direction is perpendicular to the first direction" as recited in claim 1.
The Examiner disagrees and responds that the current interpretation of Yamamoto has been amended to reflect the amended claimed scope.  The Examiner further notes that the term “interface” has a range of definitions, including “a place where people or things meet each other, or a thing that connects them” (OneLook.com).  The term “tool” also has a range of definitions, including “a piece of equipment, usually one that you hold in your hand, that is designed to do a particular type of work” and “something that you use in order to perform a job or to achieve an goal” (OneLook.com).  Thus, the claim limitation “interface tool” is a broad limitation that is interpreted as “a piece of equipment or something used for things meet or to achieve a goal.” As understood by the Examiner, Applicant’s “interface tool” is an apparatus that transports die carriers, and the structure of Yamamoto cited as anticipating this claim limitation is also an apparatus that transports die carriers.
Applicant argues that the structures 70/CO/S(1) of Yamamoto cited as disclosing the claimed interface tool is not connected to the alleged load port (tray loading and unloading means 20) along a first direction through a first interface; and is not connected to the alleged process chamber (S(1)) along a second direction through a second interface.
The Examiner responds that the structure of Yamamoto relied upon for anticipating claimed “load port” was the “location of first 13 on CA” and not the “tray loading and unloading means 20.”  The Examiner further notes that Yamamoto does discloses newly claimed “the interface tool is connected to the at least one load port along a first direction through a first interface, the interface tool is connected to a process chamber along a second direction through a second interface, the second direction is perpendicular to the first direction” as shown in detail in the current rejection.
Applicant argues that Yamamoto’s free arm 33 (relied upon as anticipating claimed first robotic arm) in the tray stacking and destacking means 40 in Yamamoto is not "configured to transport the die carrier from the at least one load port to the interface tool" as recited in claim 1, and cites Yamamoto’s Paragraph 0078 for support.
The Examiner responds that Yamamoto’s robotic arm 33 is part of a chain of structures (comprising 20, 30, and 40) that receive the die carriers at the load port and transfer the die carriers into and through the interface tool.  Thus, Yamamoto’s robotic arm 33 is "configured to transport the die carrier from the at least one load port to the interface tool" as recited in claim 1.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second robotic arm configured to wrap around an entirety of the die carrier” must be shown or the feature(s) canceled from the claim(s).  For clarity, it is acknowledged that he second robotic arm is shown.  However, the Drawing Objection is based on the drawings not showing the second robotic arm configured to wrap around an entirety of the die carrier.
Figures 1B, 1C, 2A-2B, and 4 are objected to for not complying with drawing requirements set forth in 37 C.F.R. 1.84(g)(4), which states “[a] moved position may be shown by a broken line superimposed upon a suitable view if this can be done without crowding; otherwise, a separate view must be used for this purpose.”  
Figure 1B shows die carrier 103 in two different positions.
Figure 1C shows second robotic arm 142 in two different positions and die carrier 103 in three different positions.
Figure 2A shows die carrier 201 in three different positions.
Figure 2B shows first robotic arm 241 and first end 251 in two different positions and die carrier 281 in three different positions.
Figure 4 shows shaking robotic arm 432 and its end in two different positions.  

Based on the understanding that the multiple positions represent alternative positions for the same component, all alternative positions for the same component must be shown by a broken line, as required by 37 C.F.R. 1.84(g)(4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the interface tool is connected to the at least one load port along a first direction through a first interface, the interface tool is connected to a process chamber along a second direction through a second interface, the second direction is perpendicular to the first direction.”  It is unclear if Applicant is claiming that “the interface tool is connected to the at least one load port along a first direction,” or is claiming that the first direction goes through a first interface (i.e. the first interface, which is understood to be in a plane, is perpendicular to the first direction).  Similarly, it is unclear if Applicant is claiming that “the interface tool is connected to a process chamber along a second direction,” or is claiming that the second direction goes through a second interface (i.e. the second interface, which is understood to be in a plane, is perpendicular to the second direction).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamamoto et al. (EP 1,867,590).
Yamamoto discloses;
Claim 1. An apparatus for handling die carriers (1 and W), comprising: at least one load port (shelf of CA which receives 5) each configured to load a die carrier operable to hold a plurality of dies (Par. 0001); and an interface tool (70, CO, and first chamber of S(1) with robot, see annotated Fig. 1A), wherein: the interface tool is connected to the at least one load port along a first direction (annotated Fig. 1A) through a first interface (13), the interface tool is connected to a process chamber (second chamber of  S(1), see annotated Fig. 1A) along a second direction (annotated Fig. 1A) through a second interface (pass through between first and second chamber of S(1)), the second direction is perpendicular to the first direction, and the interface tool comprises: a first robotic arm (33) configured to transport the die carrier from the at least one load port to the interface tool, and a second robotic arm (robotic arm in S(1)) configured to transport the die carrier from the interface tool to the process chamber for processing at least one die in the die carrier (Par. 0014-0020 and Fig. 1A-1B).  
Claim 3. The apparatus of claim 1, wherein each of the first robotic arm and the second robotic arm is configured to perform: clamping on the die carrier to swing the die carrier around one end of the robotic arm (Par. 0014-0020 and Fig. 1A-1B).  
Claim 6. The apparatus of claim 1, wherein the interface tool further comprises: an elevator (34) configured to move the die carrier vertically (Par. 0065 and Fig. 4B).  
Claim 7. The apparatus of claim 1, wherein the die carrier is a frame cassette (Fig. 2B) comprising a plurality of frames (1) each of which is operable to hold a plurality of dies.  
Claim 8. The apparatus of claim 1, wherein the at least one load port is further configured to: open a first door (2) of the die carrier; and a door storage (on 30B) capable of storing the first door before the die carrier is transported to the interface tool (Par. 0030 and Fig. 1A and 3A-3B).  
Claim 9. The apparatus of claim 8, wherein: the second robotic arm is further configured to transport the die carrier from the process chamber to the interface tool after the at least one die is processed; the first robotic arm is further configured to transport the die carrier from the interface tool to the at least one load port; and the at least one load port further configured to retrieve a second door (2) having a same model as the first door from the door storage, and to close the second door on the die carrier that has been transported from the interface tool to the at least one load port (Par. 0030 and Fig. 1A and 3A-3B).  
Claim 10. A system, comprising: a process chamber (second chamber of  S(1), see annotated Fig. 1A); at least one load port (shelf of CA which receives 5) configured to load at least one die carrier (1) each operable to hold a plurality of dies (Par. 0001); and an interface tool (70, CO, and first chamber of S(1) with robot, see annotated Fig. 1A) coupled to the process chamber and to the at least one load port, wherein the interface tool comprises: a first interface (13) connecting the at least one load port and the interface tool along a first direction (annotated Fig. 1A), a second interface (pass through between first and second chamber of S(1)) connecting the interface tool and the process chamber along a second direction (annotated Fig. 1A) that is different from the first direction, a first robotic arm (arm connecting 34 and 33) configured to transport the at least one die carrier from the at least one load port to the interface tool, and a second robotic arm (33) configured to transport the at least one die carrier from the interface tool to the process chamber (Par. 0014-0020 and Fig. 1A-1B).  
Claim 11. The system of claim 10, wherein the second direction is perpendicular to the first direction (annotated Fig. 1A).  
Claim 14. The system of claim 11, wherein the interface tool further comprises: a third interface (13) connecting (in terms of product flow) the interface tool and the process chamber (Par. 0026-0052 and Fig. 1A and 3A).  
Claim 15. The system of claim 14, wherein: the first robotic arm has a first end (32) and a second end (end pivotally mounted to 34); the first end is configured to clamp  on the die carrier to swing the die carrier around the second end through the first interface along a first horizontal direction (left and right in the page as seen in Fig. 1A); and the second robotic arm is configured to grab and hold  a handle (1d) on top of the die carrier (top M1 of stack) to move the die carrier (or a portion thereof) through the second interface or the third interface along a second horizontal direction (up and down in the page as seen in Fig. 1A) that is perpendicular to the first horizontal direction (Par. 0014-0064, Fig. 1A-1B and 4A-4B).
Claim 16. The system of claim 15, wherein: the third interface is above the second interface (which is understood to be at or just above 30A); and the interface tool further comprises an elevator (elevator of 20) configured to move the die carrier between the third interface and the second interface along a vertical direction that is perpendicular to both the first horizontal direction and the second horizontal direction.
Claim 17. The system of claim 10, wherein: the at least one load port is configured to receive (indirectly) the die carrier from an overhead hoist transport (OHT) vehicle (60) (Par. 0033 and 0050, and Fig. 1A and 3A).  
Claim 18. A method, comprising: receiving, at a load port (shelf of CA which receives 5), a die carrier (5, 1, and W) operable to hold a plurality of dies (Par. 0001); transporting, by a first robotic arm (33) in an interface tool (70, CO, and first chamber of S(1) with robot, see annotated Fig. 1A) coupled to the load port, the die carrier from the load port to the interface tool through a first interface (13), wherein the first interface connects the load port and the interface tool along a first direction (annotated Fig. 1A) and transporting, by a second robotic arm (robot arm shown in S(1), Fig. 1A) in the interface tool, the die carrier from the interface tool to a process chamber (second chamber of  S(1), see annotated Fig. 1A) for processing at least one die in the die carrier (Par. 0001 and 0014-0065 and Fig. 1A-1B and 4A).  
Claim 19. The method of claim 18, further comprising: opening a first door (2) of the die carrier before the die carrier is transported from the load port to the interface tool; storing the first door in a door storage (30B) of the load port; retrieving a second door (different 2) having a same model as the first door; and closing the second door on the die carrier after the at least one die is processed (Par. 0030 and Fig. 1A and 3A-3B).  
Claim 20. The method of claim 18, wherein: transporting the die carrier from the load port to the interface tool comprises moving the die carrier (1 and W) by the first robotic arm onto an elevator (34); the die carrier (1 and W) is conveyed by the elevator vertically to a position aligned with an entrance (schematically shown in S(1)) to the process chamber; and transporting the die carrier (1 and W) from the interface tool to the process chamber comprises: moving the die carrier by the second robotic arm through the entrance, putting the die carrier into the process chamber, and retracting the second robotic arm (Par. 0026-0066 and Fig. 1A-1B and 4A-4B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Hwang et al. (US 2001/0017192).
Claim 2. Yamamoto further discloses two load ports (first and second 20), but does not recite the two load ports are coupled to opposite sides of the interface tool, respectively.  
	However, Hwang discloses an apparatus for handling die carriers (Fig. 2), the apparatus having an interface tool (250) and two load ports (220a and 220b), and further teaches the two load ports are coupled to opposite sides of the interface tool (Par. 0036-0046 and Fig. 2).
	Therefore, in view of Hwang’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yamamoto’s load port location to be on opposite sides of the interface tool so that die carrier transporting into and out of the load ports would be separated and not interfere with each other.

Claims 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Kyu et al. (KR 20200107529).
	Yamamoto discloses;
Claim 4. The first robotic arm is configured to grab and hold a handle (1d) on top of the die carrier to move the die carrier (top M1 of stack) horizontally and vertically; and the second robotic arm is configured to move the die carrier horizontally (Par. 0014-0064, Fig. 1A-1B and 4A-4B).
Claim 5. The first robotic arm is configured to clamp on the die carrier to swing the die carrier around one end of the first robotic arm (Fig. 4A).
Claim 12. The first robotic arm is configured to grab and hold a handle (1d) on top of the die carrier (top M1 of stack) to move the die carrier (or a portion thereof) through the first interface along a first horizontal direction (left and right in the page as seen in Fig. 1A); and the second robotic arm is configured to move the die carrier through the second interface along a second horizontal direction (up and down in the page as seen in Fig. 1A) that is perpendicular to the first horizontal direction (Par. 0012 and Fig. 1A and 4A).
Claim 13. The system of claim 12, wherein: the first interface is above the second interface; and the interface tool further comprises an elevator (35) configured to move the die carrier between the first interface and the second interface along a vertical direction that is perpendicular to both the first horizontal direction and the second horizontal direction (Par. 0066 and Fig. 4B).  
	Yamamoto does not recite;
Claim 4. The second robotic arm is configured to wrap around an entirety of the die carrier to move the die carrier vertically.  
Claim 5. The second robotic arm is configured to grab and hold a handle on top of the die carrier to move the die carrier vertically.  
Claim 12. The second robotic arm is configured to wrap around an entirety of the die carrier.
	However, Kyu discloses a transfer robot (1) having an end effector (110) for gripping an object, and further discloses the end effector wraps completely around the object (Fig. 1).
	Therefore, in view of Kyu’s disclosure, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Yamamoto’s second robotic arm to have an end effector configured to wrap around an entirety of the die carrier to better secure the die carrier during transport.
	It would have been further obvious to have modified Yamamoto’s second robotic arm to include vertical motion, as taught by Yamamoto’s first robotic arm so that the second robotic arm could retrieve/deposit die carriers from different heights.


    PNG
    media_image1.png
    1083
    902
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kitahara et al. (US 5,482,068)
Park et al. (US 2019/0247900)
Nelson et al. (US 2002/0150449)
Davis (US 2003/0051972)
Davis (US 2003/0051973)
Sakaya et al. (US 5,180,273)
Yasukatsu et al. (CN 1802222)
(JP 4886745)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311. The examiner can normally be reached M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RONALD P JARRETT/Primary Examiner, Art Unit 3652